Exhibit 4.4 INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE COMMON STOCK PAR VALUE $.01 Number Shares [Engraved Picture of Globe and People] THIS CERTIFICATE IS TRANSFERABLE IN CANTON, MA AND NEW YORK, NY CUSIP 918 SEE REVERSE FOR CERTAIN DEFINITIONS Valhi, Inc. This Certifies that is the owner of FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK OF Valhi, Inc. (hereinafter called the Corporation), transferable on the books of the Corporation by the holder hereof in person or by duly authorized attorney upon surrender of this certificate properly endorsed.This certificate is not valid unless countersigned by the Transfer Agent and registered by the Registrar. Witness the facsimile seal of the Corporation and the facsimile signatures of its duly authorized officers [Valhi, Inc. Dated [Facsimile Signature] Corporate Seal COUNTERSIGNED AND REGISTERED Chairman of the Board Delaware] COMPUTERSHARE TRUST COMPANY, N.A. TRANSFER AGENT [Facsimile Signature] AND REGISTRAR Secretary BY:[Facsimile Signature] AUTHORIZED SIGNATURE Valhi, Inc. The Corporation will furnish to any stockholder upon request and without charge, a full statement (a) of the designation, relative rights, preferences and limitations of the shares of common stock and the shares of preferred stock of each series authorized to be issued, so far as the same have been determined and (b) of the authority of the board of directors to divide the shares of preferred stock into series and to determine and change the relative rights, preferences and limitations of any class or series. The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws and regulations: TEN COM — as tenants in common UNIF GIFT MIN ACT — Custodian TEN ENT — as tenants by the entireties (Cust)(Minor) JT TEN — as joint tenants with right of survivorship and not as tenants in common under Uniform Gifts to Minors Act (State) Additional abbreviations may also be used though not in the above list. For Value Received, hereby sell, assign and transfers unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS INCLUDING POSTAL ZIP CODE OF ASSIGNEE Shares of the capital stock represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorney to transfer the said stock on the books of the within-named Corporation with full power of substitution in the premises Dated, Signature of Registered Holder(s): X X NOTICE:The signature(s) to this assignment must correspond with the name(s) of the registered owner(s) as it appears upon the face of this certificate in every particular, without alteration or enlargement or any change whatsoever. Signature Guaranteed By: Bank or Member Firm of Major Stock Exchange
